UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1324



DANNY RAY COLEMAN,

                                                 Plaintiff - Appellant,

          versus


MICHAEL EDWARDS, individually and in his
capacity as a deputy sheriff for Columbus
County, North Carolina; COLUMBUS COUNTY, North
Carolina,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-04-193)


Submitted:   October 7, 2005                 Decided:   October 20, 2005


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everett Robinson, ROBINSON LAW OFFICE, Rocky Mount, North
Carolina, for Appellant.    Norwood P. Blanchard, III, CRANFILL,
SUMNER & HARTZOG, L.L.P., Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Danny Ray Coleman appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) and related state law claims

arising out of an arrest based on mistaken identity.       We have

reviewed the record included on appeal, and find no reversible

error.   Accordingly, we affirm.    See Thompson v. Prince William

County, 753 F.2d 363, 364 (4th Cir. 1985); Smith v. Hefner, 68

S.E.2d 783, 787 (N.C. 1952).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -